Citation Nr: 1124870	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-connected bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected right knee degenerative arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected left knee degenerative arthritis.



REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO.     

The Veteran requested a personal hearing before the Board; however, he failed to appear for a January 2011 hearing.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence.  All relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The service-connected bilateral hearing loss is shown to be productive of no more than a Level II designation in the right ear and Level IV designation on the left under 38 C.F.R. § 4.85, Table VII.

3.  The service-connected degenerative arthritis of the right knee is not shown to be productive of limitation of flexion to 30 degrees; there is no evidence of limitation of extension to 5 degrees or recurrent instability or subluxation. 

4.  The service-connected degenerative arthritis of the left knee  is not shown to have been productive of limitation of flexion to 30 degrees; there is no evidence of limitation of extension to 5 degrees or recurrent instability or subluxation. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable evaluation for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 including Tables VI -VII (2010).

2.  The criteria for an evaluation in excess of 10 percent for the service-connected degenerative arthritis of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5256-5263 (2010).  

3.  The criteria for an evaluation in excess of 10 percent for the service-connected degenerative arthritis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5256-5263 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA sent letters to the Veteran in August 2008 and July 2009, which notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims, i.e. evidence that his bilateral hearing loss and knee disabilities had worsened in severity.  Notice pursuant to the Dingess decision was included in these letters.    

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA and private medical records, and reports of VA examination.  The Veteran has not identified any other evidence which has not been obtained.

The Veteran was scheduled for additional VA examinations in September 2010 after requesting a "more complete" knee examination and complaints of worsening hearing loss.  The Veteran failed to appear.  

According to 38 C.F.R. § 3.655, when a claimant fails to appear for VA examination scheduled in connection with a claim for increase, the claim shall be denied.  In the instant case, the Board shall rate the claims on the evidence of record.  

The Board would additionally note there is no indication the VA examinations scheduled in 2008 were not complete as claimed by the Veteran.  They contained a medical history and physical evaluation of the Veteran.  An audiogram was performed, as was range of motion and repetitive testing for the knees.  Additionally, x-rays were taken of the knees.  Thus, the Veteran's contentions are without merit.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, it is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A. Bilateral Hearing Loss

Historically, service connection was awarded for bilateral hearing loss in an October 1995 rating decision.  An initial noncompensable evaluation was assigned effective from June 1995.  

The Veteran filed his claim for increase in June 2008.  In December 2008, the RO continued the noncompensable rating for the service-connected bilateral hearing loss.  The Veteran disagreed with the continued noncompensable rating and initiated the instant appeal.

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the Veteran's bilateral hearing loss more closely approximates the criteria for the currently assigned noncompensable rating.  See 38 C.F.R. §§ 4.3, 4.7.  

In this regard, upon VA examination in February 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
45
55
65
LEFT
N/A
40
40
65
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear.

Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's right ear manifested an average puretone threshold of 50 decibels and 88 percent of speech discrimination, resulting in a Level II designation under Table VI.  38 C.F.R. § 4.85.  

The Veteran's left ear manifested an average puretone threshold of 51 (rounded from 51.25) decibels and 80 percent of speech discrimination, resulting in a Level IV designation under Table VI.  See 38 C.F.R. § 4.85(f).  

Together, a Level II and Level IV designation results in a zero percent rating, under 38 C.F.R. § 4.85, Table VII, and there would be no basis for a higher rating based on these test results.  

The Veteran's bilateral sensorineural hearing loss falls, for both ears, does not fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as four of the specified frequencies (1000, 2000, 3000, and 4000 Hertz) were not 55 decibels or more.  Similarly, the puretone threshold was not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  38 C.F.R. § 4.86(b).

While the Veteran maintains that a higher rating is warranted for his bilateral hearing loss based on the use of hearing aids, assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.   The only audiometric evaluation is dated in September 2008.  As previously noted, the Veteran failed to appear for VA examination in September 2010.  Based on the available results, no higher rating is warranted throughout the evaluation period.  Hart, supra.
 
Finally, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


B.  Bilateral Knee Disability

Pertinent Criteria

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2010).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).


i.)  Right Knee

Historically, service connection was awarded for right knee degenerative arthritis in an October 1995 rating decision.  An initial 10 percent evaluation was assigned effective from June 1995.  

The Veteran filed his claim for increase in June 2008.  In December 2008, the RO continued the 10 percent rating.  The Veteran disagreed with the continued 10 percent rating and initiated the instant appeal.

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the Veteran's right knee disability more closely approximates the criteria for the currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.3, 4.7.  A higher rating is not warranted under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7. 

In rating the right knee disability, the Board notes that there is radiographic evidence of arthritis of the right knee; however, under Diagnostic Codes 5003, degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  

The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261.  

Here, a review of the evidence shows that flexion has been at worse limited to 135 degrees (active  and passive range of motion) upon VA examination in September 2008, though pain started at 80 degrees active testing and 90 degrees passive testing .   Against resistance flexion was limited to 125 degrees, though pain started at 95 degrees.  

This does not meet the criteria established for a 20 percent rating under Diagnostic Code 5260, which would require flexion limited to 30 degrees. 

Additionally, extension was to 0 degrees upon VA examination in 2008; which does meet the criteria for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

Thus, the criteria do not provide for a rating in excess of 10 percent for limited flexion or an additional separate rating for the right knee disability based on actual limitation of extension.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted the Veteran's complaints of pain experienced in his right knee, and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

However, even with painful motion upon VA examination in 2008, flexion in the right knee was only limited to 120 degrees, with pain being the responsible factor.  

This still does not meet the criteria for a 20 percent rating under Diagnostic Code 5260 and is clearly accounted for in the current 10 percent rating as the Veteran's limitation of flexion does not even meet the criteria for even a noncompensable rating under this code section.  38 C.F.R. § 4.71a.  

Similarly, extension was accomplished to 0 degrees with all testing, including repetitive testing.  This also does not meet the criteria for a 10 percent rating under Diagnostic Code 5261 and is clearly accounted for in the current rating as the Veteran's limitation of extension does not even meet the criteria for even a noncompensable rating under this code section.  Id.  Further, there was no evidence of lack of endurance, weakness or incoordination.

As the limitation of motion of the right knee is noncompensable under the appropriate diagnostic codes for limitation of flexion and extension, a rating of 10 percent has been assigned for painful motion under Diagnostic Code 5003.  No higher rating is warranted under this code section.  Id.

Turning next to disability due to instability, the Board finds that the medical records contain a single complaint of instability of the right knee in April 2007; however, the objective examination found no gross laxity, and the posterior cruciate ligament was intact. 

Upon VA examination in 2008, there was no instability, dislocation, subluxation, or locking of the knee joint.   Accordingly, there is no basis for providing either a separate evaluation or an evaluation in excess of the 10 percent rating based on instability under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  38 C.F.R. §  4.71a. 

The Board has noted the Veteran's complaints of pain experienced in his right knee and thus, again considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's right knee disability.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  

There was no evidence of ankylosis of the right knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259) or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5003 for limitation of flexion.  

A separate rating is also not warranted for limitation of extension for the Veteran's right knee disability as the criteria for even a noncompensable evaluation have not been met or under Diagnostic Code 5257 for instability.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

"Staged" ratings, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b);38 C.F.R. § 3.102.


i.)  Left Knee

Historically, service connection was awarded for left knee degenerative arthritis in an October 1995 rating decision.  An initial 10 percent evaluation was assigned effective from June 1995.  

The Veteran filed his claim for increase in June 2008.  In December 2008, the RO continued the 10 percent rating.  The Veteran disagreed with the continued 10 percent rating and initiated the instant appeal.

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the Veteran's left knee disability more closely approximates the criteria for the currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.3, 4.7.  

A higher rating is not warranted under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7. 

In rating the left knee disability, the Board notes that there is radiographic evidence of arthritis of the left knee; however, under Diagnostic Codes 5003, degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  

The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261.  Here, a review of the evidence shows that flexion has been at worse limited to 130 degrees (active  and passive range of motion) upon VA examination in September 2008, though pain started at 80 degrees active testing and 90 degrees passive testing.   Against resistance flexion was limited to 125 degrees, though pain started at 95 degrees.  

This does not meet the criteria established for a 20 percent rating under Diagnostic Code 5260, which would require flexion limited to 30 degrees. 

Additionally, extension was to 0 degrees upon VA examination in 2008; which does not meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

Thus, the criteria do not provide for a rating in excess of 10 percent for limited flexion or an additional separate rating for the left knee disability based on actual limitation of extension.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted the Veteran's complaints of pain experienced in his left knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

However, even with painful motion upon VA examination in 2008, flexion in the left knee was only limited to 115 degrees, with pain being the responsible factor.  

This still does not meet the criteria for a 20 percent rating under Diagnostic Code 5260 and is clearly accounted for in the current 10 percent rating as the Veteran's limitation of flexion does not even meet the criteria for even a noncompensable rating under this code section.  38 C.F.R. § 4.71a.  

Similarly, extension was accomplished to 0 degrees with all testing, including repetitive testing.  

This also does not meet the criteria for a 20 percent rating under Diagnostic Code 5261 and is clearly accounted for in the current rating as the Veteran's limitation of extension does not even meet the criteria for even a noncompensable rating under this code section.  Id.  Further, there was no evidence of lack of endurance, weakness or incoordination.

As the limitation of motion of the left knee is noncompensable under the appropriate diagnostic codes for limitation of flexion and extension, a rating of 10 percent has been assigned for painful motion under Diagnostic Code 5003.  No higher rating is warranted under this code section.  Id.

Turning next to disability due to instability, the Board finds that the medical records, including the September 2008 VA examination contain no objective evidence of instability, dislocation, subluxation, or locking of the knee joint.   

Accordingly, there is no basis for providing either a separate evaluation or an evaluation in excess of the 10 percent rating based on instability under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  38 C.F.R. §  4.71a. 

The Board has noted the Veteran's complaints of pain experienced in his left knee and thus, again considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's left knee disability.  

After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of the left knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259) or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5003 for limitation of flexion.  

A separate rating is also not warranted for limitation of extension for the Veteran's left knee disability as the criteria for even a noncompensable evaluation have not been met or under Diagnostic Code 5257 for instability.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

"Staged" ratings, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b);38 C.F.R. § 3.102.


C.  Extraschedular Consideration

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  

The Board finds that the record does not reflect that the service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disabilities.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An increased, compensable evaluation for the service-connected bilateral hearing loss is denied.  

An increased evaluation in excess of 10 percent for the service-connected right knee degenerative arthritis is denied.

An increased evaluation in excess of 10 percent for the service-connected left knee degenerative arthritis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


